Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are not in agreement with themselves, the specification, and the claims. For example, the specification identifies reference character “200” as “hydraulic pump” (ex. p. 5). However, Figs. 2-7 each depict reference character “200” as a motor:

    PNG
    media_image1.png
    117
    215
    media_image1.png
    Greyscale

As another example, the specification identifies reference character “201” as “hydraulic motor” (p. 5). However, Figs. 2, 3, 5-7 each depict reference character “201” as a pump:


    PNG
    media_image2.png
    113
    142
    media_image2.png
    Greyscale


Fig. 4 depicts reference character “201” as a motor, which seems to agree with specification and claims but contradicts the other figures:

    PNG
    media_image3.png
    199
    188
    media_image3.png
    Greyscale



Specification/Drawings
The disclosure is objected to because of the following informalities: Claim 1 recites in part (emphasis examiner’s): “a regeneration valve unit provided at the hydraulic regeneration line and including a flow control valve configured to control a flow rate of a hydraulic oil flowing through the hydraulic regeneration line”.  In the originally filed specification “flow control valve” is found with reference numeral “420” designated in Fig. 6. The specification at p. 13 lines 16-20 describes this figure as “In the hydraulic system of FIG. 6, a flow control valve 420 that variably controls the flow rate, such as the discharge control valve 410 in the regeneration valve unit 400 in FIGS. 2 to 5, is provided in the regeneration valve unit 400.”. If these two valves are the same part as described in the specification (“a flow control valve 420 that variably controls the flow rate, such as the discharge control valve 410”) then the drawings and specification should amended so only one reference character refers to the same part .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a regeneration device connected to the boom head chamber of the boom cylinder through a hydraulic regeneration line and configured to regenerate an energy of the boom cylinder” in claim 1 (The specification on p. 11, lines 11-12 states 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “directly” in claim 1 is used by the claim to mean “indirectly,” while the applicant supplied definition in the specification is “an additional element does not exist therebetween.” The term is indefinite because the specification does not clearly redefine the term. Applicant’s originally filed specification does not agree with the claim language (p. 6, lines 15-17):
On the other hand, when an element is described as "being directly connected to" or "directly contacting" another element, it is to be understood that an additional element does not exist therebetween.

In Claim 1 (“wherein an energy stored in the regeneration device is directly supplied to the boom cylinder through the flow control valve when the boom ascends”), “the flow control valve” would be an additional element that exists therebetween (“energy stored in the regeneration device” and “boom cylinder”) contrary to applicant’s own specification. What are the metes and bounds of the claimed invention? Claim 12 has another instance of “directly” and other parts conflicting (“directly to the boom cylinder through the flow control valve”).
	Claim 9 is indefinite. Claim 9 depends on Claim 1. Claim 1 recites in part “wherein an energy stored in the regeneration device is directly supplied to the boom cylinder through the flow control valve when the boom ascends”. Claim 9 then recites “further comprising a first regeneration open-close valve provided between the accumulator and the hydraulic regeneration line”. This additional recitation adds another part which contradicts the “directly” in Claim 1. If “directly” were to be removed from Claim 1 that would change the interpretation of Claim 9. What are the metes and bounds of the claimed invention?
 	Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends on Claim 1. Claim 1 recites in part “wherein an energy stored in the regeneration device is directly supplied to the boom cylinder through the flow control valve when the boom ascends”. Claim 9 then recites “further comprising a first regeneration open-close valve provided between the accumulator and the hydraulic regeneration line”. This additional recitation adds another part which contradicts the “directly” in Claim 1 (see also 112(b) discussion regarding applicant’s specification definition above). Therefore Claim 9 fails to include all the limitations of the claim (Claim 1) upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 5-8, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tikkanen et al. (US 2009/0241534).
Regarding Claim 1,
A hydraulic system for increasing a speed of a boom of a construction machine, the hydraulic system comprising: 
a boom cylinder (14, Fig. 1, [022]) configured to operate the boom of the construction machine; 
a main control valve (26, [023]) including a boom control spool that is configured to selectively supply a hydraulic oil from a hydraulic pump (22, [023]) to a boom head chamber (17) and a boom rod chamber (18) of the boom cylinder through a boom head hydraulic line (20) and a boom rod hydraulic line (21), respectively; 
a regeneration device (with 32, 33) connected to the boom head chamber of the boom cylinder through a hydraulic regeneration line (with 37) and configured to regenerate an energy of the boom cylinder; and 
a regeneration valve unit (with 40) provided at the hydraulic regeneration line and including a flow control valve (40) configured to control a flow rate of a hydraulic oil flowing through the hydraulic regeneration line, 
wherein an energy stored in the regeneration device is directly supplied to the boom cylinder through the flow control valve when the boom ascends (ex. [036]).
Regarding Claim 2,
wherein when the boom ascends, the flow control valve of the regeneration valve unit controls a flow rate supplied from the regeneration device to the boom cylinder in proportion to a manipulation amount of a manipulation unit (29, ex. [025, 035, 039]; or 42, ex. [031-035]).

wherein the regeneration device includes a hydraulic motor (33) connected to the hydraulic regeneration line, and the hydraulic motor is connected to a drive shaft (34) of an engine and provides a rotational force to the hydraulic pump when the boom descends (ex. [027, 039, 040]).
Regarding Claim 6,
wherein when the boom ascends, the hydraulic motor is controlled so that a torque for engine assistance is not generated ([036], or [039]).
Regarding Claim 7,
wherein in the hydraulic motor, a swash plate angle is controlled to be neutral so that a torque for engine assistance is not generated ([036], or [039]).
Regarding Claim 8,
wherein the regeneration device includes an accumulator (32) connected to the hydraulic regeneration line, and 
a flow rate of a head side of the boom cylinder at a high pressure, which is pressurized when the boom descends, is stored in the accumulator through the hydraulic regeneration line, thereby regenerating an energy of the boom cylinder (ex. [035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-6, 11 and 12, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9279236).
Regarding Claim 1, Zhang teaches
A hydraulic system for increasing a speed of a boom of a construction machine, the hydraulic system comprising: 
a boom cylinder (30, Figs. 1-2, ex. Col. 3, lines 15-17) configured to operate the boom (22, Fig. 1) of the construction machine (Fig. 1); 
a main control valve (60) that is configured to selectively supply a hydraulic oil from a hydraulic pump (54) to a boom head chamber (40) and a boom rod chamber (38) of the boom cylinder through a boom head hydraulic line (to 40) and a boom rod hydraulic line (to 38), respectively (Fig. 2); 
a regeneration device (with 72 and 84) connected to the boom head chamber of the boom cylinder through a hydraulic regeneration line (line to 72, Fig. 2) and configured to regenerate an energy of the boom cylinder (ex. Col. 5, line 52-Col. 7, line 47); and 
a regeneration valve unit (with 78, 96) provided at the hydraulic regeneration line and including a flow control valve (78) configured to control a flow rate of a hydraulic oil flowing through the hydraulic regeneration line, 
wherein an energy stored in the regeneration device is directly supplied to the boom cylinder through the flow control valve when the boom ascends (ex. Col. 6, line 54-Col. 7, line 6; ex. Col. 12, line 16-Col. 14, line 9).
Zhang does not teach in the depicted embodiment
a main control valve including a boom control spool.
However Zhang discloses another embodiment where the main control valve (60) does include a boom control spool (Col. 5, lines 19-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main control valve of 
Regarding Claim 2,
wherein when the boom ascends, the flow control valve of the regeneration valve unit controls a flow rate supplied from the regeneration device to the boom cylinder in proportion to a manipulation amount of a manipulation unit (ex. Col. 3, lines 47-58, Col. 9, lines 7-19, Col. 11, lines 39-48).
Regarding Claim 3,
wherein the regeneration valve unit further includes an open-close valve (96, Fig. 2, ex. Col. 8, line 30-Col. 9, line 6) provided at a connection line (with 96) that connects the hydraulic regeneration line and the boom rod chamber, the open-close valve configured to selectively supply part of the hydraulic oil discharged through the hydraulic regeneration line to the boom rod chamber of the boom cylinder (Fig. 2).
Regarding Claim 4,
wherein the open-close valve is closed when the boom ascends (Fig. 2).
Regarding Claim 5,
wherein the regeneration device includes a hydraulic motor (84) connected to the hydraulic regeneration line, and the hydraulic motor is connected to a drive shaft of an engine (18, ex. Col. 3, lines 36-46) and provides a rotational force to the hydraulic pump when the boom descends (ex. Col. 7, lines 7-47; Col. 11, lines 49-67; Col. 12, lines 41-60).
Regarding Claim 6,
wherein when the boom ascends, the hydraulic motor is controlled so that a torque for engine assistance is not generated (ex. Col. 7, lines 11-18).
Regarding Claim 8,

a flow rate of a head side of the boom cylinder at a high pressure, which is pressurized when the boom descends, is stored in the accumulator through the hydraulic regeneration line, thereby regenerating an energy of the boom cylinder (ex. Col. 12, lines 5-15).
Regarding Claim 11,
further comprising a control unit (100, ex. Col. 9, lines 7-53, Col. 11, lines 39-67, Col. 12, line 5-Col. 14, line 9) configured to control the main control valve, the regeneration device, and the regeneration valve unit according to a manipulation signal transmitted by a manipulation unit (ex. Col. 3, lines 47-58, Col. 9, lines 7-19, Col. 11, lines 39-48).
Regarding Claim 12,
wherein the control unit (100) controls the flow control valve in proportion to a boom speed increase signal manipulated by the manipulation unit, so that when the boom ascends, a hydraulic oil is supplied, in proportion to the boom speed increase signal, directly to the boom cylinder through the flow control valve (ex. Col. 9, lines 7-53, Col. 11, lines 39-67, Col. 12, line 5-Col. 14, line 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brinkman teaches elements of the instant invention, including a boom cylinder, a main control valve, a regeneration valve unit, and a regeneration device. Hahn teaches elements of the instant invention, including a boom cylinder, main control valve, a regeneration valve unit, and a regeneration device. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745 

/THOMAS E LAZO/              Primary Examiner, Art Unit 3745